Citation Nr: 1204434	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before a Decision Review Officer (DRO) at the RO in Detroit, Michigan in October 2005.  This transcript has been associated with the file.

In a September 2009 decision the Board denied entitlement to service connection for a bilateral knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's claim and remanding the matter for further proceedings.  


FINDINGS OF FACT

1.	The Veteran served in combat.

2.	A bilateral knee disability was not manifested in-service or within one year of service discharge, and any current bilateral knee disability is not otherwise etiologically related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2004 and March 2006.  The May 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the June 2006 statement of the case and the January 2006 and October 2006 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran testified that he had been treated by Dr. M. and at the Sinai Grace Hospital for his bilateral knee disabilities.  See October 2005 hearing transcript.  However, in October and November 2005 responses, both Sinai Grace Hospital and Dr. M., respectively, indicated that they had no files for the Veteran.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2005 for his bilateral knee disability claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute 'does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected,' but only 'considerably lighten[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.'  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran contends that he injured his knees after jumping out of a helicopter in-service.  For this reason, he believes his claim should be granted.

The appellant is competent to report jumping from a helicopter and hurting his knees.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also in receipt of the Combat Infantry Badge.  The Board observes that the Veteran's description of his in-service knee injury is consistent with the U.S. Army 1st Cavalry Division in Vietnam, with which he was stationed, and their use of helicopters to transport troops into and out of combat.  As such, the Board readily accepts these statements regarding an in-service injury.  Therefore, further consideration of the Veteran's claim under 38 U.S.C.A. § 1154(b) is not necessary.  

Although the Veteran is competent to report that he injured himself in-service, this does not mean that a chronic disability resulted.  In his August 1969 separation examination the examiner found no evidence of any lower extremity defects.  On his self-reported Report of Medical History the Veteran again denied any problems with either knee and stated he was in good health on discharge.  

The Board observes that the Veteran filed a claim for entitlement to service connection, which was granted in a March 1970 rating decision, 7 months after separation from service.  The Veteran did not report that he suffered from any knee problems at this time.  

The Veteran was afforded a VA examination in April 2005.  The Veteran reported that he was injured in Vietnam in 1967 when he jumped off of a helicopter and hurt his left knee.  He told the examiner he was treated with medications and wraps and he rested for one week.  He did not report a right knee injury in-service.  At this examination the Veteran reported pain and stiffness in both knees.  He could not bend down to tie his shoes or kneel.  He reported multiple bilateral knee surgeries, with the last occurring 10 years earlier.  The examiner performed a physical assessment of the Veteran and noted mild bilateral valgus deformities.  The examiner also found swelling and effusion of the right knee and crepitation of both knees.  After reviewing x-rays the examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  Ultimately he opined that this condition was not likely due to combat or service.  His rationale was that there was no record of an in-service injury.  (It must be noted, however, that the examiner did acknowledge the Veteran's history of a left knee injury following a helicopter jump.)  

Following the April 2005 examination the RO informed the examiner that the Veteran was a combat Veteran and his explanation of his injury and treatment must be accepted on the merits.  The examiner offered an addendum opinion in May 2005.

In the May 2005 opinion the VA examiner stated that he had reviewed all the evidence of record.  He asserted that the Veteran's narration of his in-service injury must be believed despite the lack of a corroborative inservice record.  The examiner seemed to explain that the residual effect of the Veteran's in-service injury depended on the type and severity of the initial injury as well as the continued treatment thereafter.  Ultimately, the examiner indicated that he was confirming his earlier April 2005 opinion which is to the effect that it was not likely that the Veteran's knee disabilities were related to his combat service.  The Board notes the May 2005 addendum opinion suggests that the examiner cannot give a detailed explanation for the Veteran's bilateral knee disabilities as there is little evidence in the record to cite to.  

In October 2005, the Veteran testified before a DRO at a hearing in Detroit, Michigan.  He testified that he injured his bilateral knees when he jumped out of a helicopter in-service.  He testified that although both knees were injured, he felt the injury more in his left knee than his right.  He also testified he was given light duty for 2 weeks following this incident.  As noted above, the Veteran's service treatment records do not contain notations of an injury, or a light duty assignment.  Also at the October 2005 hearing the Veteran testified that he began having trouble with his left knee shortly after separation from service.  He went on to have knee surgery which helped his left knee for several years.  He testified that he was treated at a VA Medical Center (VAMC) and following his experience for a hemorrhage, he swore off further treatment there.  

The Board acknowledges that the Veteran believes his bilateral knee condition warrants service connection.  However, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  Unfortunately, in this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current bilateral knee condition to service.  

With regard to the presumption of arthritis, there is no evidence the Veteran suffered from arthritis of either knee within one year of separation from active duty.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, the competent medical evidence on file clearly establishes that the Veteran's current knee disabilities are not related to service.  See VA examination opinions in April and May 2005.  In its May 2011 decision, the Court indicated that it was concerned that the 2005 VA examiner had based his opinion on an inaccurate factual premise that the Veteran had not injured his knees in service.  In this regard, it is pointed out that the 2005 VA examiner indicated he had fully reviewed the Veteran's service treatment records and took into account the Veteran's own statements of an in-service injury.  In fact, the VA examiner specifically remarked that "we have to believe what the [V]eteran narrated. . ." i.e., that he injured his knee in a helicopter jump.  It is clear that the 2005 VA examiner acknowledged and accepted the historical information given by the Veteran in explaining the origin of his problems.  It was suggested, however, that the residual effect of an injury depended on the severity of the initial injury.  He indicated he could not provide greater details about the etiology of the Veteran's knee conditions as there were no other records to cite to.  Indeed, this is accurate.  Aside from the Veteran's self-reported history of an active duty injury, his service treatment records, and more current VA records from 2005, there is little else that reflects the presence, severity, or etiology of the Veteran's knee disabilities.  The evidentiary record is entirely silent for knee problems for several decades following service separation.  In sum, the examiner based his conclusion on all pertinent evidence to include the Veteran's self-reported medical history, which was deemed believable.  Nevertheless, it was concluded that the knee conditions were not related to his combat service. 

In sum, although the Board finds the Veteran's statements regarding his inservice injury credible, the medical evidence does not suggest that the reported injury resulted in a chronic bilateral knee disability.  There is no medical evidence which is to the contrary.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


